Exhibit 10.1

 

Execution Copy

 

EXCLUSIVE LICENSE AND ASSET PURCHASE AGREEMENT

THIS EXCLUSIVE LICENSE AND ASSET PURCHASE AGREEMENT (this “Agreement”) is made
effective as of May 23, 2017 (the “Effective Date”) by and between Debiopharm
International, S.A., a Swiss limited company (“Debiopharm”) having a place of
business at Forum “après-demain,” Chemin Messidor 5-7, Case Postale 5911,
CH-1002 Lausanne, Switzerland, and ImmunoGen, Inc., a Massachusetts corporation
(“ImmunoGen”) having a place of business at 830 Winter Street, Waltham, MA
02451-1477,  U.S.A.  ImmunoGen and Debiopharm are sometimes each hereinafter
referred to as a “Party” and collectively as the “Parties”.

Recitals

WHEREAS, the Parties desire to transfer ImmunoGen’s anti-CD37 antibody-drug
conjugate program (the “Program”) to Debiopharm on the terms and subject to the
conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual representations, warranties and
agreements  contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

ARTICLE 1

Definitions

Whenever used in this Agreement with an initial capital letter, the terms
defined in this ARTICLE 1 shall have the meanings specified.

1.1 “Acquired Assets” has the meaning set forth in Section 3.1.

1.2 “Acquired CD37 Antibody” means an Antibody having a sequence that is
identified or disclosed in the Patent Rights included in the Acquired
Intellectual Property.

1.3 “Acquired Contracts” has the meaning set forth in Section 3.1(b).

1.4 “Acquired Intellectual Property” has the meaning set forth in
Section 3.1(d).

1.5 “Acquisition Date” has the meaning set forth in Section 2.2.

1.6 “Affiliate” means with respect to a Party, an entity that, directly or
indirectly through one (1) or more intermediaries, controls, is controlled by or
is under common control with such Party. In this definition, “control” means:
(a) in the case of corporate entities, direct or indirect ownership of at least
fifty percent (50%) of the stock or shares having the right to vote for the
election of directors; and (b) in the case of non-corporate entities, direct or
indirect ownership of at least fifty percent (50%) of the equity interest with
the power to direct the management and policies of such entities. 

1.7 “Aggregate Consideration” has the meaning set forth in Section 4.1.

1.8 “Agreement” has the meaning set forth in the preamble.



Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 

 

 

--------------------------------------------------------------------------------

 



1.9 “Ancillary Agreements” means the Bill of Sale, the Assignment and Assumption
Agreement, and the IP Assignment Agreement, in the forms of Exhibit A,
 Exhibit B, and Exhibit C, respectively, and the Technology Transfer Plan and
the Clinical Regulatory Transfer Plan.

1.10 “Anti-Trust Laws” means the Hart-Scott-Rodino Antitrust Improvements Act of
1976, and any approvals or filings required under, and compliance with other
applicable requirements of any non-U.S. Laws intended to prohibit, restrict or
regulate actions or transactions having the purpose or effect of monopolization,
restraint of trade, harm to competition or effectuating foreign investment.

1.11 “Antibody” means a polypeptide that Targets an antigen, which polypeptide
comprises: (a) one or more immunoglobulin variable domains; or (b) fragments,
variants, modifications or derivatives of such immunoglobulin variable domains
irrespective of origin or source, including but not limited to antigen binding
portions including Fab, Fab’, F(ab’)2, Fv, dAb and CDR fragments, single chain
antibodies (scFv), chimeric antibodies, monospecific antibodies, bispecific
antibodies, multi-specific antibodies, diabodies and other polypeptides, any of
which contain at least a portion of an immunoglobulin that is sufficient to
confer specific antigen binding to the polypeptide; and (c) in each case (a) and
(b) above, humanized or fully human versions thereof.

1.12 “Assignment and Assumption Agreement” has the meaning set forth in
Section ‎4.2(a)(ii).

1.13 “Assumed Liabilities” has the meaning set forth in Section 3.3.

1.14 “Bankruptcy Code” has the meaning set forth in Section 2.4.

1.15 “Business Day” means any day other than a Saturday, Sunday or other day on
which banking institutions in Boston, Massachusetts or Lausanne, Switzerland are
required to be closed or are actually closed with legal authorization.

1.16 “Bill of Sale” has the meaning set forth in Section 4.2(a)(i).

1.17 “Calendar Year” means a period of time commencing on January 1 and ending
on the following December 31.

1.18 “CD37” means the antigen described by UniProtKB/Swiss Prot accession number
P11049, and all fragments, mutations and splice variants thereof.

1.19 “[***]” has the meaning set forth in [***].

1.20 “[***]” has the meaning set forth in [***].

1.21 “cGMP” means all good manufacturing practices as defined under Title 21 of
the United States Code of Federal Regulations or the corresponding applicable
Legal Requirements of the European Union.

1.22 “Claim Notice”  means written notification which contains (a) a description
of the Damages incurred or reasonably expected to be incurred by the Indemnified
Party and the claimed amount of such Damages, to the extent then known, (b) a
statement that the Indemnified Party is entitled to

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 

 

 

--------------------------------------------------------------------------------

 



indemnification under ARTICLE 8 for such Damages and a reasonable explanation of
the basis therefor, and (c) a demand for payment in the amount of such Damages.

1.23 “Clinical Regulatory Transfer Plan” has the meaning set forth in
Section 7.1(b).

1.24 “Commercially Reasonable Efforts” means exerting such efforts and employing
such resources on a consistent basis as would normally be exerted or employed by
a biopharmaceutical entity with expertise in developing similar products for a
product of similar market potential, profit potential and strategic value at a
similar stage of its product life, taking into account the competitiveness of
the relevant marketplace, the patent, intellectual property and development
positions of Third Parties, the applicable regulatory situation, the commercial
viability of the product and other relevant development and commercialization
factors based upon then-prevailing conditions, and as if Debiopharm is not
developing a product competitive to a Licensed Product, and excluding from
consideration any financial obligation of Debiopharm to ImmunoGen.

1.25 “Confidential Information” means, subject to the exclusions set forth in
Section 7.4(a), any and all confidential or proprietary information or material
that, at any time before, on or after the Effective Date, has been or is
provided or communicated to a Party by or on behalf of the other Party pursuant
to or in connection with the transactions contemplated hereby, and any
discussions or negotiations with respect thereto.

1.26 “Contingent Payment” has the meaning set forth in Section 4.1(b).

1.27 “Consent” has the meaning set forth in Section 4.3(a)

1.28 “Contract” means any agreement, contract or similar instrument, arrangement
or commitment, whether oral or written.

1.29 “Control” or “Controlled” means, with respect to an item or right and a
Person, the possession, whether by ownership or license (in each case other than
pursuant to this Agreement), by such Person of the right to grant a license to
or under each such item or right as provided in this Agreement without violating
any agreement or other arrangement with any Third Party.

1.30 “CPR” has the meaning set forth in Section 9.16.

1.31 “Damages” has the meaning set forth in Section 8.2.

1.32 “Dispute” means the dispute resulting if the Indemnifying Party disputes
its liability for all or part of the claimed amount of Damages.

1.33 “Debiopharm” has the meaning set forth in the preamble.

1.34 “Effective Date” has the meaning set forth in the preamble.

1.35 “Encumbrance” means any charge, claim, community property interest,
easement, covenant, condition, equitable interest, lien, option, pledge,
security interest, right of first refusal or restriction of any kind, including
any restriction on use, voting, transfer, receipt of income or exercise of any
other attribute of ownership, but for the avoidance of doubt does not include
any claims or charges that any [***], or its [***] or [***],[***] any [***] of
any [***].



Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 

 

 

--------------------------------------------------------------------------------

 



1.36 “Excluded Assets” has the meaning set forth in Section 3.2.

1.37 “Excluded Liabilities” has the meaning set forth in Section 3.4

1.38 “FDA” means the U.S. Food and Drug Administration, or any successor entity
thereto.

1.39 “Field” means all pharmaceutical, therapeutic, prophylactic, prognostic and
diagnostic uses in humans and/or animals.

1.40 “FTE” means [***] hours of work devoted to or in support of applicable
activities carried out by one or more qualified employees or contract personnel
of ImmunoGen or its Affiliates, as measured in accordance with ImmunoGen’s
normal time allocation practices.

1.41 “FTE Rate” means a rate of [***] per FTE per Calendar Year (pro-rated for
the period beginning on the Effective Date and ending at the end of [***], and
if applicable, thereafter [***] or [***] by the [***] or [***] in [***] as of
[***] of the [***]the [***] of the [***]; the [***] to [***] on [***], if
applicable.  The FTE Rate is [***] and will [***] and [***] and [***] and [***]
and [***] including [***] from [***] of [***] as they may [***].

1.42 “Governmental Authorization” means any approval, consent, license, permit,
waiver, registration or other authorization issued, granted, given, made
available or otherwise required by any Governmental Entity or pursuant to law.

1.43 “Governmental Entity” means any federal, state, local, foreign,
international or multinational entity or authority exercising executive,
legislative, judicial, regulatory, administrative or taxing functions of or
pertaining to government.

1.44 “Governmental Order” means any judgment, injunction, writ, order, ruling,
award or decree by any Governmental Entity or arbitrator.

1.45 “IMGN529” has the meaning set forth in Section 1.63.

1.46 “ImmunoGen” has the meaning set forth in the preamble.

1.47 “ImmunoGen Acquirer” has the meaning set forth in Section 7.5(b).

1.48 “Initiation” or “Initiate” means, with respect to the Phase III Trial of a
Licensed Product, the date that the first human subject is dosed in such
clinical trial.

1.49 “Infringement” has the meaning set forth in Section 7.7(b).

1.50 “Intellectual Property” means all intellectual property and industrial
property rights of any kind or nature throughout the world, including all
(a) Patent Rights; (b) registered and unregistered marks, trade names, trade
dress rights, logos, taglines, slogans, Internet domain names, web addresses,
and other indicia of origin, together with the goodwill associated with any of
the foregoing, and all applications, registrations, extensions and renewals
thereof; (c) all works of authorship and any and all other registered and
unregistered copyrights and copyrightable works, and all applications,
registrations, extensions, and renewals thereof; (d) Know-How; (e) all rights in
the foregoing and in other similar intangible assets; and (f) all applications
and registrations for the foregoing.



Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 

 

 

--------------------------------------------------------------------------------

 



1.51 “Inventories” has the meaning set forth in Section 3.1(a).

1.52 “[***]” and [***] between [***] and [***] dated [***].

1.53 “Indemnified Party” has the meaning set forth in Section 8.4(a).

1.54 “Indemnifying Party” has the meaning set forth in Section 8.4(a).

1.55 “IP Assignment Agreement” has the meaning set forth in Section 4.2(a)(iii).

1.56 “Know-How” means, collectively, all inventions, discoveries, improvements,
trade secrets and proprietary methods or materials, whether or not patentable,
including sequences, data, technical information, designs, models, plans,
designs, formulations, assays, processes, procedures, methods, techniques,
know-how, reports and results (including negative results).

1.57 “Knowledge” of ImmunoGen means the actual knowledge of any of the following
ImmunoGen employees: (a) any [***], and (b) any [***].

1.58 “Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational or other constitution, law, ordinance, principle of
common law, code, regulation, statute or treaty.

1.59 “Liability” means any liability or obligation whether accrued, absolute,
contingent, unliquidated or otherwise, whether due or to become due, whether
known or unknown, and regardless of when asserted.

1.60 “Licensed Know-How” means any and all Know-How that (a) is [***] for
Debiopharm to develop, have developed, make, have made, use, have used, sell,
have sold, offer for sale, have offered for sale, register, have registered,
package, have packaged, label, have labeled, distribute, have distributed,
import, have imported or otherwise exploit or have exploited the Licensed
Products in the Field and the Territory, and (b) is, on the Effective Date, or
thereafter becomes, [***] Controlled by ImmunoGen or any of its Affiliates. 

1.61 “Licensed Patent Rights” means any and all Patent Rights that (a) are [***]
for Debiopharm to develop, have developed, make, have made, use, have used,
sell, have sold, offer for sale, have offered for sale, register, have
registered, package, have packaged, label, have labeled, distribute, have
distributed, import, have imported or otherwise exploit or have exploited the
Licensed Products in the Field and the Territory, and (b) are, on the Effective
Date, or thereafter become, [***] Controlled by ImmunoGen or any of its
Affiliates. 

1.62 “Licensed Intellectual Property” means all Licensed Patent Rights and
Licensed Know-How.

1.63 “Licensed Product” means any product that incorporates, contains or is
comprised of (a) the pharmaceutical product known as naratuximab emtansine
(“IMGN529”) or (b) any SMCC-DM1 Conjugate of any other Acquired CD37 Antibody.

1.64 “Litigation” means any claim, action, arbitration, mediation, audit,
hearing, investigation, proceeding, litigation or suit (whether civil, criminal,
administrative, investigative or informal)

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 

 

 

--------------------------------------------------------------------------------

 



commenced, brought, conducted or heard by or before, or otherwise involving, any
Governmental Entity or arbitrator or mediator.

1.65 “Marketing Approval” means, with respect to a Licensed Product in a country
or region, approval by the applicable Governmental Entity of an application for
approval to market and sell such Licensed Product in such country or region.

1.66 “Material Adverse Effect” means any material adverse change, event,
circumstance or development with respect to, or material adverse effect on, the
[***], including with respect to the [***]; provided, however, that, the
following shall not be deemed to constitute a Material Adverse Effect unless
they have a materially disproportionate effect on the subject Party as compared
to any of the other companies in the industry in which such Party operates:
(a) changes in general economic conditions or markets, generally, or affecting
the industry in which such Party operates; (b) acts of war or terrorism;
(c) acts of any governmental entity or changes in political conditions;
(d) changes in legal, tax or regulatory laws, rules or conditions; or
(e) failure to meet plans, estimates or projections. 

1.67 “MAY Compound” means any and all maytansinoid compounds (including
maytansinol, ansamitocins, DM1 and DM4), whether produced by a botanical source,
natural fermentation, chemical synthesis or otherwise, and shall include all
variants, fragments or derivatives of any of the foregoing, in each case owned
or Controlled by ImmunoGen or any of its Affiliates.

1.68 “Non-Assignable Right” has the meaning set forth in Section 4.3(a).

1.69 “Organizational Documents” has the meaning set forth in Section 5.1 with
respect to ImmunoGen, and Section 6.1 with respect to Debiopharm.

1.70 “[***]” means the [***].

1.71 “Party” and “Parties” have the meanings set forth in the preamble.

1.72 “Patent Rights” means the rights and interests in and to any and all issued
patents and pending patent applications (including inventor’s certificates,
applications for inventor’s certificates, statutory invention registrations,
applications for statutory invention registrations, utility models and any
foreign counterparts thereof) in any country or jurisdiction in the Territory,
including any and all provisionals, non-provisionals, substitutions,
continuations, continuations-in-part, divisionals and other continuing
applications, extensions or restorations by existing or future extension or
restoration mechanisms, including patent term extension, supplementary
protection certificates or the equivalent, renewals, and all letters patent on
any of the foregoing, and any and all reissues, reexaminations, extensions,
confirmations, registrations and patents of addition on any of the foregoing.

1.73 “Permitted Recipient” has the meaning set forth in Section 7.4(a).

1.74 “Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, Governmental
Entity or other entity.

1.75 “Phase III Trial” means, with respect to the United States, the third phase
of human clinical trials of a product, which are large-scale trials designed to
gain evidence of efficacy and safety in a number of human subjects sufficient to
support registration for such Licensed Product with the United

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 

 

 

--------------------------------------------------------------------------------

 



States Food and Drug Administration, as described in 21 C.F.R.  §312.21(c), as
may be amended, or, with respect to any other country or jurisdiction, the
equivalent of such a clinical trial in such other country or
jurisdiction.  “Phase III Trial” also includes any other clinical study in
humans prospectively designed as a pivotal study to demonstrate whether the
product is safe and effective for use in the indication under investigation in a
manner sufficient to file a drug approval application for such indication in the
United States or with the European Medicines Agency or any successor entity
thereto, whether or not such trial is called a “Phase III” trial. Without
limiting the generality of the foregoing, a clinical study will be deemed to be
a “Phase III Trial” if such study has been designated by the sponsor as a Phase
III clinical trial on www.clinicaltrials.gov (or any successor website
maintained by the U.S. National Institutes of Health or any successor agency of
the U.S. government).

1.76 “Program” has the meaning set forth in the preamble.

1.77 “Regulatory Documentation” means any and all applications, registrations,
licenses, authorizations and approvals (including all Governmental
Authorizations), and non-clinical and clinical study authorization applications
or notifications (including all supporting files, writings, data,
correspondence, studies and reports) prepared for submission to a Governmental
Entity or research ethics committee with a view to the granting of any
Governmental Authorizations, and any correspondence to or with the FDA or any
other Governmental Entity (including minutes and official contact reports
relating to any communications therewith), and all data contained in any of the
foregoing, including regulatory drug lists, advertising and promotion documents,
adverse event files, complaint files and manufacturing records.

1.78 “Restricted Employee” mean, with respect to [***], any person who was an
employee of [***] and [***].  With respect to [***], “Restricted Employee” means
any person who is an employee of [***] and [***].

1.79 “Return” means any return, declaration, report, estimate, information
return or statement pertaining to any Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

1.80 “SMCC-DM1 Conjugate” means a conjugate comprising the chemical linker,
N-succinimidyl 4-(maleimidomethyl) cyclohexanecarboxylate (SMCC) and the
cytotoxic agent, N(2’)-deacetyl-N(2’)-(3-mercapto-1-oxopropyl)-maytansine (DM1).

1.81 “Sublicensee” means an entity to which Debiopharm grants a sublicense under
Debiopharm’s rights under Section 2.3.

1.82 “Substantial Completion,” has the meaning set forth in the Technology
Transfer Plan with respect thereto, or the Clinical Regulatory Transfer Plan
with respect thereto, as applicable.

1.83 “Target” means, when used as a verb to describe the relationship between a
molecule and an antigen, that the molecule’s primary intended mechanism of
action functions such that it specifically binds to the antigen (or a portion
thereof).

1.84 “Taxes” means (i) all taxes, charges, fees, levies or other assessments,
including all net income, gross income, gross receipts, sales, use, ad valorem,
transfer, unclaimed property, escheat, franchise, profits, license, withholding,
payroll, employment, social security, unemployment, excise, estimated,
severance, stamp, occupation, property or other taxes, customs duties, fees,
assessments or

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 

 

 

--------------------------------------------------------------------------------

 



charges of any kind whatsoever, including all interest and penalties thereon,
and additions to tax or additional amounts imposed by any Governmental Entity,
any Liability for the payment of any amounts of the type described in clause (i)
of this sentence as a result of being a member of a consolidated, combined,
unitary or similar group for any Tax period, and (iii) any Liability for the
payment of any amounts of the type described in clause (i) or (ii) of this
sentence as a result of being a transferee of or successor to any Person or as a
result of any express or implied obligation to indemnify any other Person, by
contract or otherwise.

1.85 “Technology Transfer Plan” has the meaning set forth in Section 7.1(a).

1.86 “Territory” means all the countries of the world.

1.87 “Third Party” means any entity other than ImmunoGen or Debiopharm or their
respective Affiliates.

1.88 “Third Party Action” means any suit or proceeding by a Third Party for
which indemnification is sought by an Indemnified Party under ARTICLE 8.

1.89 “Transfer Taxes” has the meaning set forth in Section 7.8.

1.90 “Upfront Payment” has the meaning set forth in Section 4.1(a).

ARTICLE 2
Grant of rights 

2.1 License Grant to Debiopharm.  Subject to the terms and conditions of this
Agreement, ImmunoGen and its Affiliates (subject to Section 2.2 below) grants to
Debiopharm an exclusive, perpetual, irrevocable, royalty-free license, with the
right to grant sublicenses subject to Section 2.3, under and to use the Licensed
Intellectual Property to develop, have developed, make, have made, use, have
used, sell, have sold, offer for sale, have offered for sale, register, have
registered, package, have packaged, label, have labeled, distribute, have
distribute, import, have imported and otherwise exploit and have exploited
Licensed Products in the Field in the Territory.    

2.2 Exceptions.  The license grant set forth in Section 2.1 excludes the
following Intellectual Property: (a) Intellectual Property owned or Controlled
by an [***] such Person became [***]; and (b) Intellectual Property that [***]
owned or Controlled by the [***] (excluding [***] as of [***] other than [***].

2.3 Sublicenses. Debiopharm will be entitled to grant sublicenses of its rights
under Section ‎2.1 to its Affiliates and to Third Parties, provided, that:
(a) each such sublicense will be consistent with the terms and conditions of
this Agreement; (b) Debiopharm will provide ImmunoGen with the identity of each
such Sublicensee with rights to commercialize any Licensed Product [***]; and
(c) Debiopharm will not be relieved of its obligations (including any
obligations delegated to its Affiliates or Sublicensees) under this Agreement.

2.4 U.S. Bankruptcy Code. All licenses granted under or pursuant to this
Agreement by ImmunoGen to Debiopharm are, and will otherwise be deemed to be,
for purposes of Section 365(n) of the United States Bankruptcy Code (the
“Bankruptcy Code”), licenses of rights to “intellectual property” as defined
under Section 101(35A) of the Bankruptcy Code. The Parties agree that
Debiopharm, as a licensee

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 

 

 

--------------------------------------------------------------------------------

 



of such rights under this Agreement, will retain and may fully exercise all of
its rights and elections under the Bankruptcy Code and comparable Legal
Requirements outside of the United States.

2.5 No Implied Licenses or Rights. Except as expressly set forth in this
Agreement, neither Party grants any licenses under its intellectual property
rights to the other Party.

ARTICLE 3
Purchase of Acquired Assets

3.1 Purchase and Sale of Acquired Assets. Subject to the terms and conditions of
this Agreement, ImmunoGen agrees to sell or assign to Debiopharm, and Debiopharm
agrees to buy or assume from ImmunoGen, free and clear of all Encumbrances, all
of ImmunoGen’s and its Affiliates’ right, title and interest in and to the
following assets (the “Acquired Assets”) (but excluding the Excluded Assets):

(a) all inventories of the Program that are described on Schedule 3.1(a),
wherever located, including the finished goods, drug product, drug substance,
drug substance components and intermediates, linkers, rituximab drug product,
starting materials, metabolites, reference standards, stability and retain
samples, radiolabeled active pharmaceutical ingredient and impurities,
hybridomas, cell lines, reagents, and other clinical trial material work in
process described on such schedule (the “Inventories”), subject to
Section 4.3(c)(iii), (iv) and (v).

(b) the Contracts pertaining to the Program to which ImmunoGen or any of its
Affiliates is a party that are listed on Schedule 3.1(b) (the “Acquired
Contracts”), subject to Section 4.3;

(c) all Governmental Authorizations held by ImmunoGen or any of its Affiliates,
all pending applications for or renewals of Governmental Authorizations, and any
Regulatory Documentation, in each case pertaining to the Program, that are
listed on Schedule 3.1(c), and subject to the applicable Governmental Entity
transfer requirements relating thereto (the “Acquired Governmental
Authorizations”);

(d) the Intellectual Property listed on Schedule 3.1(d) and all rights that
ImmunoGen or any of its Affiliates may have to institute or maintain any action
to protect the same and recover damages for any infringement thereof (the
“Acquired Intellectual Property”); 

(e) any and all claims, suits, demands, causes of action, rights of recovery or
rights of set-off of whatever kind or description of ImmunoGen or any of its
Affiliates against any Person to the extent relating to the Acquired Assets or
Assumed Liabilities, to the extent assignable; and

(f) the other assets pertaining to the Program that are listed on
Schedule 3.1(f).

3.2 Excluded Assets. Notwithstanding anything to the contrary contained herein
or in any Ancillary Agreement, any item not explicitly identified as an Acquired
Asset in Section ‎3.1 and the related Schedules hereto shall be excluded from
the Acquired Assets (the “Excluded Assets”) and will be retained by ImmunoGen
and remain the property of ImmunoGen following the Effective Date.  For the
avoidance of doubt, Excluded Assets include (a) the [***] listed on Schedule
3.2, and (b) [***].

3.3 Assumed Liabilities. Debiopharm agrees to assume and to pay, perform and
discharge all Liabilities of ImmunoGen arising on or after the Effective Date
under the Acquired Contracts (other than any Liabilities under the Acquired
Contracts arising from, or accruing or relating to any of the covenants,

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 

 

 

--------------------------------------------------------------------------------

 



obligations, representations, warranties or other provisions of any Acquired
Contract that relates to periods prior to the Effective Date) (the “Assumed
Liabilities”), subject to Section 5.8.

3.4 Excluded Liabilities. The parties specifically acknowledge that Debiopharm
is not agreeing to assume any Liability of ImmunoGen, except the Assumed
Liabilities, whether related to the Acquired Assets or otherwise (the “Excluded
Liabilities”), which Excluded Liabilities include (a) any liabilities under the
agreements listed in Schedule 3.2, (b) patent and other legal costs and fees
relating to the Acquired Intellectual Property that have become due or accrue,
arise from or relate to periods prior to the Effective Date, and (c) any
Liability for (i) Taxes of ImmunoGen (or any stockholder or Affiliate of
ImmunoGen) or, with respect to a taxable period or portion thereof ending prior
to the Effective Date, relating to the Acquired Assets, (ii) Taxes that arise
out of the consummation of the transactions contemplated hereby, except as
otherwise provided in Section ‎4.1(d) and Section ‎7.9 or (iii) other Taxes of
ImmunoGen (or any stockholder or Affiliate of ImmunoGen) of any kind or
description (including any Liability for Taxes of ImmunoGen (or any stockholder
or Affiliate of the ImmunoGen) that becomes a Liability of Debiopharm under any
common law doctrine of de facto merger or transferee or successor liability or
otherwise by operation of contract or Law.

ARTICLE 4

Payment and Delivery Terms

4.1 Payments to ImmunoGen. In consideration of the rights granted to Debiopharm
under ARTICLE 2 and the purchase or assignment of the Acquired Assets under
ARTICLE 3 (the “Aggregate Consideration”), Debiopharm hereby agrees to assume
the Assumed Liabilities and to pay ImmunoGen as follows:

(a) Upfront Payment. Debiopharm shall pay to ImmunoGen an upfront payment (the
“Upfront Payment”) in the amount of Twenty-Five Million U.S. Dollars
(US$25,000,000), payable on the Effective Date by wire transfer of immediately
available funds to an account designated in writing by ImmunoGen; and

(b) Contingent Payment. As additional consideration for the rights granted to
Debiopharm under ARTICLE 2 and for the purchase or assignment of the Acquired
Assets under ARTICLE 3, following the completion or achievement of each
milestone in the schedule below, Debiopharm shall pay to ImmunoGen the amount
associated with such milestone (each, a “Contingent Payment”) by wire transfer
of immediately available funds to an account designated in writing by ImmunoGen.

 



Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 

 

 

--------------------------------------------------------------------------------

 



 

 

Milestone

Contingent Payment

(1)

Both (i) ImmunoGen’s Substantial Completion of its obligations under the
Technology Transfer Plan, and (ii) ImmunoGen’s Substantial Completion of its
obligations under the Clinical Regulatory Plan

 

US$5,000,000

(2)

Initiation of the first Phase III Trial of IMGN529

 

US$25,000,000

(3)

Initiation of the first Phase III Trial of a Licensed Product other than IMGN529

 

[***]

 

If the milestone event described in (2) above occurs prior to the milestone
event described in (3) above, then the milestone described in (3) above shall
thereafter not be payable.  If the milestone described in (3) above occurs prior
to the milestone event described in (2) above, then the milestone described in
(2) above shall thereafter not be payable.

(a) Notifications. Debiopharm shall provide ImmunoGen with prompt written notice
of the occurrence of any event giving rise to an obligation to make a Contingent
Payment to ImmunoGen under Section 4.1(b), which shall in any event be no later
than [***] after the occurrence of such event.  Upon achievement of each
milestone event, ImmunoGen shall issue an invoice to Debiopharm for the
applicable Contingent Payment, and Debiopharm shall pay the applicable
Contingent Payment within [***] of the date of receipt of such invoice.

(b) Withholding Taxes. The amounts payable under this Agreement are based on the
Parties’ mutual understanding that no non-U.S. withholding tax should apply to
payments from Debiopharm to ImmunoGen.  Therefore, if non-U.S. withholding tax
does apply to any amount due to ImmunoGen under this Agreement or the Ancillary
Agreements, such amount due will be [***].

3.2 Deliveries.

(a) ImmunoGen. On the Effective Date, ImmunoGen shall have delivered to
Debiopharm:

(i) a bill of sale for the Acquired Assets that are tangible personal property
in the form of Exhibit A, duly executed by ImmunoGen (the “Bill of Sale”);
provided that Inventory that is part of the Acquired Assets will be made
available to Debiopharm [***], and except as otherwise contemplated by the
Technology Transfer Plan in accordance with Section 7.1(a), the Clinical
Regulatory Transfer Plan in accordance with Section 7.1(b), or [***] and [***]
of ImmunoGen in accordance with Section 7.1(d), or Section 4.3(c)(iii), Section
4.3(c)(vi) or Section 4.3(c)(vii), Debiopharm shall be responsible for storage
or transfer of any such Inventory after the Effective Date;

(ii) an assignment of Acquired Assets that are intangible rights and property
(including Contracts) in the form of Exhibit B, duly executed by ImmunoGen (the
“Assignment and Assumption Agreement”);



Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 

 

 

--------------------------------------------------------------------------------

 



(iii) assignments of the Acquired Intellectual Property rights, duly executed by
ImmunoGen in the form of Exhibit C (the “IP Assignment Agreement”);

(iv) documentation that is described in the Clinical Regulatory Transfer Plan
for submission to the applicable Governmental Entity by Debiopharm in order to
transfer to Debiopharm each Acquired Governmental Authorization, in a form
reasonably acceptable to Debiopharm;

(v) documentation associated with the Acquired Assets included in
Schedules 3.1(a) though 3.1(f), which will be deemed to have been delivered to
Debiopharm upon ImmunoGen providing Debiopharm  with updated access codes as may
be necessary for Debiopharm to be able to continue to access, download and print
such information located at: [***] ; and until [***] or such longer period as
the Parties may agree in writing, ImmunoGen shall: (i) keep such access
available, and (ii) maintain the materials located on such site as they are on
the Effective Date, and for the avoidance of doubt, without any additions,
deletions or changes thereto;

(vi) an invoice for the Upfront Payment; and

(vii) other instruments of transfer reasonably requested by Debiopharm, duly
executed by ImmunoGen.

(b) Debiopharm. On the Effective Date, Debiopharm shall have delivered to
ImmunoGen:

(i) the Upfront Payment;

(ii) the Assignment and Assumption Agreement, duly executed by Debiopharm; and

(iii) documentation that is described in the Clinical Regulatory Transfer Plan
for submission to the applicable Governmental Entity by Debiopharm in order for
Debiopharm to assume all of ImmunoGen’s obligations under each Acquired
Governmental Authorization, in a form reasonably acceptable to ImmunoGen.

3.3 Delayed Transfers; Novations; and Other Contract Arrangements.

(a) If any property or right (other than Governmental Authorizations) included
in the Acquired Assets is not assignable or transferable to Debiopharm either by
virtue of the provisions thereof or under applicable law without the consent of
one or more Third Parties (each, a “Non-Assignable Right”), and any required
Third Party consent to such assignment or transfer (a “Consent”) has not been
obtained prior on or prior to the Effective Date, then, notwithstanding anything
to the contrary in this Agreement or any Ancillary Agreements, (i) this
Agreement and the Ancillary Agreements shall not constitute an assignment or
transfer of the Non-Assignable Right, and (ii) ImmunoGen shall use its
commercially reasonable efforts to obtain such Consent as soon as possible after
the Effective Date, provided that [***], and (iii) Debiopharm shall cooperate,
to the extent commercially reasonable, with ImmunoGen in its efforts to obtain
such Consent, provided that [***]; and (iv) ImmunoGen shall use [***] to obtain
for Debiopharm [***] of such Non-Assignable Right, including by (A) [***], and
(B) subject to the consent and control of Debiopharm, [***], of any and all
rights of ImmunoGen or any of its Affiliates against the other party thereto
arising out of [***] or otherwise, provided that [***].    



Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 

 

 

--------------------------------------------------------------------------------

 



(b) If any of the Governmental Authorizations included in the Acquired Assets
are not assignable or transferable without obtaining a replacement Governmental
Authorization, then, notwithstanding anything to the contrary in this Agreement
or any Ancillary Agreement, this Agreement and the related instruments of
transfer shall not constitute an assignment or transfer of any such Governmental
Authorization, and ImmunoGen shall cooperate with Debiopharm in its efforts to
obtain a replacement Governmental Authorization issued in Debiopharm’s name.

(c) From and after the Effective Date, each of the Parties shall do the
following:

(i) Debiopharm shall cooperate with ImmunoGen’s efforts to obtain, and shall
agree to, [***] with ImmunoGen and the Third Parties thereto, whether such
Acquired Contracts are assigned as of the Effective Date or subject to
assignment thereafter under Section 4.3(a), if agreed to by ImmunoGen and the
applicable Third Parties [***].  Debiopharm shall not be required to [***] or
make any [***] in order to [***], and Debiopharm shall not be [***]; and

(ii) at Debiopharm’s request, ImmunoGen shall use commercially reasonable
efforts, at no further cost to either Party, to transfer the statements of work
identified on Schedule 4.3(c)(ii) to Debiopharm; and 

(iii) ImmunoGen shall use commercially reasonable efforts to [***] in accordance
with [***] until [***], and, at Debiopharm’s written request on or before [***],
to [***] to Debiopharm (or its designated [***])[***], provided that ImmunoGen
shall not be required to [***] unless and until [***] identified in [***] and,
upon obtaining such [***], ImmunoGen agrees to [***] to Debiopharm, [***];
provided that, subject to any representations or warranties as of the Effective
Date, or covenants expressly set forth in this subsection, ImmunoGen shall have
no liability to Debiopharm for the [***] at the time of [***] and disclaims all
implied warranties; and

(iv) If requested in writing by Debiopharm on or before [***], ImmunoGen agrees
to authorize the [***] to [***] to Debiopharm, provided that [***], such [***]
provides [***] with a [***] or [***] provides [***] with [***], in each case
reasonably satisfactory to [***], relating to [***], there is [***], and [***]
shall have [***] for the [***] from and after the Effective Date and disclaims
all implied warranties.  For the avoidance of doubt, the Parties acknowledge
that the [***], the [***] and [***] are neither an Acquired Assets nor part of
the Licensed Intellectual Property; and

(v) ImmunoGen shall [***], and, at Debiopharm’s written request on or before
[***], to [***], payment [***], up to the [***] for the [***] identified on such
schedule, and pursuant to the services agreement referenced in Section ‎7.1(d)
below; and

(vi) With respect to the [***] identified in Sections 5, 6 and 7 of Schedule
3.1(a):  

(A) that were obtained from [***], ImmunoGen agrees to [***], each such [***] to
Debiopharm upon Debiopharm providing evidence reasonably satisfactory to
ImmunoGen that Debiopharm has become the sponsor of such study.  Debiopharm
agrees that each such [***], as provided by ImmunoGen to Debiopharm prior to the
Effective Date, and in accordance with applicable Legal Requirements. In
addition, for the [***], Debiopharm agrees to [***]; and 

(B) that were obtained [***], ImmunoGen will [***] to determine [***] following
the Effective Date [***], and upon its reasonable determination that [***], it

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 

 

 

--------------------------------------------------------------------------------

 



will, at Debiopharm’s written election on or before [***],[***] to Debiopharm
and such [***] shall become part of the Acquired Assets; and Debiopharm agrees
that each such [***].  In the event that a [***], ImmunoGen shall inform
Debiopharm and the Parties will discuss how to [***].  ImmunoGen confirms that
it [***] and that it will [***] until the earliest of (x) [***] Debiopharm, (y)
Debiopharm’s decision not to have them [***], and (z) [***]; and

(i) ImmunoGen shall [***] to [***] in the [***], and, on or before such date,
Debiopharm shall, at its expense, cause such materials to be removed from the
premises of ImmunoGen; and

(ii) With respect to any Acquired Assets in the possession of a Third Party or
ImmunoGen on the Effective Date that will continue to be stored by such Third
Party or ImmunoGen pursuant to the terms of this Agreement or the services
agreement contemplated by Section 7.1(d) for a period of time following the
Effective Date, ImmunoGen shall [***] to continue to have such assets stored (by
such Third Party or ImmunoGen, as the case may be) in the same manner as such
assets are stored on the Effective Date, provided that ImmunoGen shall have no
liability to Debiopharm for the condition of such assets and it disclaims all
implied warranties.  Notwithstanding anything else to the contrary, to the
extent any Third Party continues to store any Acquired Assets, then Debiopharm
shall reimburse ImmunoGen, payment [***], for any and all Third Party costs
associated therewith including storage and maintenance from the Effective Date
until the earlier of (x) Debiopharm has notified ImmunoGen in writing of its
decision to take possession, or not take possession, of such asset as the case
may be, or (y) the occurrence of any applicable deadline that is specifically
set forth in this Agreement with respect to such asset. Notwithstanding anything
in this Agreement to the contrary, ImmunoGen shall not be required to store
[***] past [***].

(d) Capitalized terms used in this Section 4.3(d), but not otherwise defined in
this Agreement shall have the meanings ascribed to them in the [***].  ImmunoGen
shall provide Debiopharm with a copy of any [***] relating solely to IMGN529
that are received by ImmunoGen pursuant to the [***]; provided, that (i) [***]
consents to such disclosure to Debiopharm and (ii) Debiopharm agrees with
ImmunoGen and [***] to treat such [***] and any other Confidential Information
of [***] as confidential, consistent with the confidentiality and non-use
obligations pertaining to [***] Confidential Information as set forth in the
[***].  Subject to the preceding sentence, ImmunoGen shall provide Debiopharm
with a copy of any [***] by [***] received by ImmunoGen pursuant to [***] within
[***] days of receipt by ImmunoGen thereof.  If Debiopharm notifies ImmunoGen
within [***] days of its receipt of said copy of the [***] pursuant to the
preceding sentence, that Debiopharm [***] or any Confidential Information of
Debiopharm in such [***] that [***], then ImmunoGen will [***] to notify [***]
of such [***] or Confidential Information, as the case may be within the [***]
notice period set forth in [***].  ImmunoGen shall promptly notify Debiopharm of
any disclosure by [***] to ImmunoGen of any [***].  Any such [***] that is [***]
shall be [***], subject to the terms of the [***]. If Debiopharm notifies
ImmunoGen in writing that Debiopharm desires ImmunoGen to [***], then ImmunoGen
will [***] within the [***]. However, if such [***], then ImmunoGen and
Debiopharm will discuss in good faith and must mutually agree upon the strategy
and terms under which [***]. For the sake of clarity, for any notifications of
ImmunoGen to Debiopharm hereabove mentioned, ImmunoGen shall indicate to
Debiopharm the notification period set forth in the [***] enabling Debiopharm to
respond to ImmunoGen before the expiration of the [***].

(e) Capitalized terms used in this Section 4.3(e), but not otherwise defined in
this Agreement shall have the meanings ascribed to them in the [***].  ImmunoGen
has provided Debiopharm with a copy of any [***] relating solely to IMGN529 that
were received by ImmunoGen pursuant to the

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 

 

 

--------------------------------------------------------------------------------

 



[***]. ImmunoGen shall provide Debiopharm with a copy of any [***] by [***]
received by ImmunoGen pursuant to [***] within [***] days of receipt by
ImmunoGen thereof.  If Debiopharm notifies ImmunoGen within [***] days of its
receipt of said copy of the [***] pursuant to the preceding sentence, that
Debiopharm [***] or any Confidential Information of Debiopharm in such [***]
that [***], then ImmunoGen will [***] to notify [***] of such [***] or
Confidential Information, as the case may be within the [***] notice period set
forth in [***]. 

2.4 Further Assurances. On and after the Effective Date, and without further
consideration, Debiopharm and ImmunoGen will take all appropriate action, and
execute any documents, instruments or conveyances of any kind, that may be
reasonably requested by the other party to carry out any of the provisions of
this Agreement.  Additionally, and without limiting the generality of the
foregoing, if, after the Effective Date, either Party identifies (a) Acquired
Assets not previously transferred to Debiopharm or (b) Licensed Know-How not
previously transferred or otherwise made available to Debiopharm, which Licensed
Know-How is reasonably necessary for Debiopharm to develop, have developed,
make, have made, use, have used, sell, have sold, offer for sale, have offered
for sale, register, have registered, package, have packaged, label, have
labeled, distribute, have distributed, import, have imported or otherwise
exploit or have exploited the Licensed Products in the Field and the Territory,
then ImmunoGen shall take appropriate action, and execute such documents,
licenses, instruments or conveyances, that may be reasonably requested to
transfer such Acquired Assets or transfer or otherwise make available such
assets or Licensed Know-How to Debiopharm.  The Parties acknowledge that the
immediately preceding sentence is subject to the conditions set forth in
Sections 4.3(a), (b), and (c).    

ARTICLE 5
Representations and Warranties of ImmunoGen

ImmunoGen represents and warrants to Debiopharm that, as of the Effective Date
and except as set forth in the Disclosure Letter, the following representations
and warranties are true and correct.

5.1 Organization; Power and Authority. ImmunoGen is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, and has all necessary power and authority
necessary to own, lease and operate its assets and to carry on its business as
conducted and proposed to be conducted. ImmunoGen has all necessary power and
authority to execute, deliver and perform this Agreement and the Ancillary
Agreements to which it is a party. ImmunoGen is in material compliance with all
provisions of its Articles of Organization and by-laws, each as amended to date
(the “Organizational Documents”).

5.2 Authority; Binding Agreement. The execution, delivery and performance of
this Agreement and the Ancillary Agreements to which it is a party by ImmunoGen
have been duly and validly authorized by all necessary corporate action on
behalf of ImmunoGen. This Agreement has been duly executed and delivered by
ImmunoGen and constitutes the valid and binding obligation of ImmunoGen,
enforceable in accordance with its terms, subject to the extent enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting the enforcement of creditors’ rights generally and by
general equitable principles. Each Ancillary Agreement to which ImmunoGen is a
party, when executed and delivered by ImmunoGen, will constitute the valid and
binding obligation of ImmunoGen, enforceable against ImmunoGen in accordance
with its terms, subject to the extent enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles. 



Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 

 

 

--------------------------------------------------------------------------------

 



5.3 Conflicts; Consents. The execution, delivery and performance of this
Agreement and the Ancillary Agreements to which ImmunoGen is a party will not
(a) contravene any material provision of the Organizational Documents of
ImmunoGen; (b) subject to compliance with Anti-Trust Laws (other than those of
the United States), violate or conflict with any law, Governmental Order or
Governmental Authorization, the violation of which would have a Material Adverse
Effect; (c) subject to obtaining the consents and approvals set forth in the
Disclosure Letter or the Clinical Regulatory Transfer Plan, result in any breach
of, or constitute a default under, increase the burdens under, result in the
termination, amendment, suspension, modification, abandonment or acceleration of
payment, or require any authorization, consent, approval, filing, waiver,
exemption or other action by or notice to any Person under any Acquired Contract
that is either binding upon or enforceable against ImmunoGen or any of its
Affiliates; (d) require any authorization, consent, approval, filing, waiver,
exemption or other action to be obtained, given or made, as applicable, by
ImmunoGen, which could reasonably be expected to have a Material Adverse Effect;
(e) result in the creation of any Encumbrance upon the Acquired Assets; or
(f) subject to obtaining the consents and approvals set forth in the Disclosure
Letter or the Clinical Regulatory Transfer Plan, violate any order, writ,
injunction, decree, statute, rule or regulation applicable to ImmunoGen, any of
its Affiliates or the Acquired Assets.

5.4 Litigation. There is no Litigation to which ImmunoGen or any of its
Affiliates is party which is pending or has been threatened in writing, or, to
ImmunoGen’s Knowledge orally or by other means, against ImmunoGen or any of its
Affiliates which (a) in any manner challenges or seeks to prevent, enjoin, alter
or delay the transactions contemplated by this Agreement or any of the Ancillary
Agreements, or (b) may affect any of the Acquired Assets or the Assumed
Liabilities or may conflict with or limit Debiopharm’s rights under ARTICLE 2 of
this Agreement. There are no material judgments or Governmental Orders
outstanding against ImmunoGen or any of its Affiliates that could reasonably be
expected to affect the transactions contemplated by this Agreement or the
Ancillary Agreements, the Acquired Assets, the Assumed Liabilities or the
Licensed Intellectual Property.

5.5 Brokerage. No agent, broker investment banker, firm or other Person acting
on behalf, or under the authority, of ImmunoGen or any of its Affiliates is or
will be entitled to any broker’s or finder’s fee or any other commission or
similar fee directly or indirectly from ImmunoGen or any of its Affiliates in
connection with any of the transactions contemplated hereby.

5.6 Solvency.  ImmunoGen is not now insolvent, and will not be rendered
insolvent by any of the transactions contemplated by, or the performance of any
of the obligations under, this Agreement or the Ancillary Agreements.  In
addition, immediately after giving effect to the consummation of the
transactions contemplated hereby, (a) ImmunoGen will be able to pay its debts as
they become due, (b) ImmunoGen will not have unreasonably small capital with
which to conduct its present or proposed business, (c) ImmunoGen will have
assets (calculated at fair market value) that exceed its liabilities, (d) taking
into account all pending and threatened litigation, final judgments against
ImmunoGen in actions for money damages are not reasonably anticipated to be
rendered at a time when, or in amounts such that, ImmunoGen will be unable to
satisfy any such judgments promptly in accordance with their terms (taking into
account the maximum probable amount of such judgments in any such actions and
the earliest reasonable time at which such judgments might be rendered) as well
as all other obligations of ImmunoGen and (e) the cash available to ImmunoGen,
after taking into account all other anticipated uses of the cash, will be
sufficient to pay all such debts and judgments promptly in accordance with their
terms.

5.7 Title to Acquired Assets and Licensed Intellectual Property;
Sufficiency.  (a) ImmunoGen is (i) the sole, true and lawful owner of, and has
good title to, the Acquired Assets and (ii) the owner or

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 

 

 

--------------------------------------------------------------------------------

 



licensee of the Licensed Intellectual Property, free and clear of all
Encumbrances, except, with respect to the Licensed Intellectual Property, any
Encumbrances which do not conflict with or limit Debiopharm’s rights under
ARTICLE 2 of this Agreement; (b) neither ImmunoGen nor any of its Affiliates is,
and has not been, bound by any policies or agreements under which the Acquired
Assets have been or will be assigned to anyone other than Debiopharm;
(c) ImmunoGen and each of its Affiliates has the right to sell and transfer to
Debiopharm good, clear record and title to the Acquired Assets, free and clear
of all Encumbrances of any kind; and (d) upon execution and delivery to
Debiopharm of this Agreement, Debiopharm will become the sole, true and lawful
owner of, and receive good and marketable title to, the Acquired Assets, free
and clear of all Encumbrances.  Except for the property, plant, equipment and
other general operating assets of ImmunoGen, the Acquired Assets and the
Licensed Intellectual Property constitute all of the assets and properties owned
or Controlled by ImmunoGen or any of its Affiliates necessary or useful for the
development, manufacture and commercialization of Licensed Product in its form
as of the Effective Date.

5.8 Assumed Liabilities.  ImmunoGen has satisfied, or will satisfy within the
terms of the agreement with the relevant Third Party as of the Effective Date,
any payment and other obligations under the Assumed Liabilities that have become
due or accrue, arise from or relate to periods prior to the Effective Date.

5.9 Contracts; Acquired Contracts.  The Contracts identified in Schedule 3.1(b)
(Acquired Contracts), Schedule 3.2 (Excluded Assets), and Schedule 4.3(c)(ii)
(SOWs to be transferred) are all Contracts, to which ImmunoGen or any of its
Affiliates is a party or by which it or any of its Affiliates are bound that
pertain to Licensed Product or its manufacture, development or
commercialization. Each Acquired Contract is valid, binding and enforceable
against ImmunoGen, and, to ImmunoGen’s Knowledge, the other parties thereto, in
accordance with its terms, and is in full force and effect.  To ImmunoGen’s
Knowledge, no event or condition has occurred or is alleged to have occurred
that constitutes or (with notice or the passage of time or both) would
constitute a material default by ImmunoGen or any of its Affiliates or a basis
of force majeure or other claim of any other party thereto of excusable delay,
termination, nonperformance or accelerated or increased rights under any of the
Acquired Contracts.  To ImmunoGen’s Knowledge, no event or condition has
occurred or exists or is alleged to have occurred or to exist that constitutes
or (with notice or the passage of time or both) would constitute a material
default by any Person (other than ImmunoGen) or a basis of force majeure or
other claim of ImmunoGen or any of its Affiliates of excusable delay,
termination, nonperformance or accelerated or increased rights under such
Acquired Contracts.

5.10 Manufacturing Standards.  To ImmunoGen’s Knowledge, all the IMGN529 drug
substance and drug product included in the Acquired Assets was and has continued
to be through the Effective Date, manufactured, tested, stored, and shipped in
material compliance with cGMP, and in accordance with the specifications for
such drug supply, in each case that were in effect at the time of such
manufacture, testing, storage or shipment, as the case may be.

5.11 Regulatory Compliance.  Schedule 3.1(c) lists all Governmental
Authorizations held by ImmunoGen or any of its Affiliates and all pending
applications for or renewals of Governmental Authorizations pertaining to the
Program, except for such Governmental Authorizations that relate to the
property, plant, equipment and other general operating assets and activities of
ImmunoGen.  To ImmunoGen’s Knowledge, there is no actual or threatened
enforcement action or investigation by any Governmental Entity relating to the
Acquired Assets, including IMGN529 or its manufacture, use or development, or
which may conflict with or limit Debiopharm’s rights under ARTICLE 2 of this
Agreement.  ImmunoGen does not have any reason to believe that any Governmental
Entity is considering

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 

 

 

--------------------------------------------------------------------------------

 



such action.  ImmunoGen and each of its Affiliates is, and at all times has
been, in material compliance with all applicable Legal Requirements with respect
to Licensed Product and the other Acquired Assets, and the research,
development, manufacture and use of Licensed Product, except where failure to do
so would not have a Material Adverse Effect. Neither ImmunoGen nor any of its
Affiliates has been served with or received any written search warrant,
subpoena, civil investigative demand or contract letter from any Governmental
Entity pertaining to Licensed Product or any of the other Acquired Assets or
with respect to the research, development, manufacture or use of Licensed
Product.  The only Regulatory Documentation related to Licensed Product in
ImmunoGen’s possession or Control relates to IMGN529.  ImmunoGen has provided to
Debiopharm a complete copy of the Investigational New Drug application in the
United States and the Clinical Trial Applications in EU and in Switzerland
(including all communication with FDA, AFMPS and SwissMedic pertaining to the
relevant Investigational New Drug application or Clinical Trial Application, as
the case may be) has been provided to Debiopharm. 

5.12 Debarment.  None of ImmunoGen or any of its Affiliates or, any of their
respective officers, employees or agents, or any Person involved in the
manufacture or development of IMGN529, has been debarred under applicable law,
including, 21 U.S.C. §335a, or excluded from participation in government
programs, including 42 U.S.C. §1320a-7.  None of ImmunoGen or any of its
Affiliates, or to ImmunoGen’s Knowledge, any of their respective officers,
employees or agents, or any Person involved in the manufacture or development of
Licensed Product has been charged or convicted of any crime or engaged in any
conduct that would reasonably be expected to result, in debarment under
applicable law, including, 21 U.S.C. §335a, or exclusion from participation in
government programs, including 42 U.S.C. §1320a-7.  No claims, actions or
proceedings or, to ImmunoGen’s Knowledge, investigations, that would reasonably
be expected to result in such a debarment or exclusion of ImmunoGen or any of
its Affiliates are pending or, to ImmunoGen’s Knowledge, threatened, against
ImmunoGen or any of its Affiliates, to ImmunoGen’s Knowledge, any of their
respective officers, employees or agents or any Person involved in the
manufacture or development of Licensed Product.

5.13 Affiliates.  Set forth on Schedule 5.13 is a list of all Affiliates of
ImmunoGen.  None of ImmunoGen’s Affiliates are, or has been, involved in the
research, development or commercialization of Licensed Product. 

5.14 Intellectual Property.

(a) Set forth on Schedule 5.14 is a list of all Patent Rights included in the
Licensed Intellectual Property as of the Effective Date.  Neither ImmunoGen nor
its Affiliates Control any trademark rights with respect to Licensed Product.
The Acquired Intellectual Property and Licensed Intellectual Property
constitutes all Intellectual Property owned or Controlled by ImmunoGen or any of
its Affiliates as is necessary or useful for Debiopharm to develop, have
developed, make, have made, use, have used, sell, have sold, offer for sale,
have offered for sale, register, have registered, package, have packaged, label,
have labeled, distribute, have distributed, import, have imported or otherwise
exploit or have exploited the Licensed Products in the Field and the
Territory.  Neither ImmunoGen nor any of its Affiliates has granted any license
or other permission to use, exploit, transfer or assert (i) any Acquired
Intellectual Property, or (ii) any Licensed Intellectual Property that conflicts
with or limits Debiopharm’s rights under ARTICLE 2 of this Agreement.  Neither
ImmunoGen nor any of its Affiliates has granted any other rights to (x) the
Acquired Intellectual Property, or (y) the Licensed Intellectual Property that
conflicts with or limits Debiopharm’s rights under ARTICLE 2 of this
Agreement.  Neither ImmunoGen nor any of its Affiliates has taken any action, or
failed to take any action, that may have the effect of estopping or otherwise
limiting the right of (A) Debiopharm to enforce the Acquired Intellectual
Property against any Person, or (B) subject

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 

 

 

--------------------------------------------------------------------------------

 



to Section 7.7, ImmunoGen to enforce the Licensed Intellectual Property against
any Person.  [***] The Acquired Intellectual Property is not subject to any
obligation to make payment, or the obligation to grant rights, to any Person in
exchange.  Neither ImmunoGen nor any of its Affiliates is bound by, or party to,
any Contract that would prevent, prohibit or otherwise interfere with the
ability of Debiopharm to use or otherwise exploit (I) the Acquired Intellectual
Property or (II) the Licensed Intellectual Property pursuant to the terms of
Section 2.1.

(b) [***]

(c) [***] There are no claims, challenges, oppositions, nullity actions,
interferences, inter-partes reexaminations, inter-partes reviews, post-grant
reviews, derivation proceedings or other proceedings pending or, to ImmunoGen’s
Knowledge, threatened, involving the patents or patent applications within the
Acquired Intellectual Property or the Licensed Intellectual Property. [***]
ImmunoGen and its Affiliates have taken commercially reasonable actions to
maintain and protect each item of the Acquired Intellectual Property.  All
application, registration, maintenance and renewal fees in respect of the
Acquired Intellectual Property have been paid and to ImmunoGen’s knowledge, all
necessary documents and certificates have been filed with the relevant agencies
for the purpose of maintaining such Acquired Intellectual Property.

5.15 Taxes.ImmunoGen has timely filed all Returns required to have been filed by
or with respect to ImmunoGen with respect to the Acquired Assets (and all such
Returns were true, complete, accurate and correct in all material respects) and
has paid to the appropriate Governmental Authority all Taxes due with respect to
the Acquired Assets (whether or not shown on any Return); no deficiencies have
been asserted with respect to Taxes with respect to the Acquired Assets that
have not been settled or otherwise paid; and there are no ongoing or pending
disputes, audits, requests for information, investigations, examinations,
claims, litigation, proceedings, controversies, assessments or collections by a
Governmental Authority relating to Taxes or any Return of ImmunoGen with respect
to the Acquired Assets (including claims or assertions made in writing by a
Governmental Authority in a jurisdiction where ImmunoGen does not file that it
is or may be subject to taxation in that jurisdiction). 

5.16 Disclosures.  [***] 

5.17 Disclaimer. Except as expressly set forth in this Agreement, nothing in
this Agreement is or will be construed as a warranty or representation by
ImmunoGen (a) as to the validity or scope of any patent application or patent
within the Acquired Intellectual Property or the Licensed Patent Rights, or
(b) that anything made, used, sold or otherwise disposed through the use or
practice of the Acquired Assets or any license granted under this Agreement is
or will be free from infringement of any Third Party Intellectual Property.
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, IMMUNOGEN DOES NOT
MAKE ANY REPRESENTATION OR EXTEND ANY WARRANTY OF ANY KIND, EXPRESS OR IMPLIED,
WITH RESPECT TO ANY TECHNOLOGY, GOODS, SERVICES, RIGHTS OR OTHER SUBJECT MATTER
OF THIS AGREEMENT, AND HEREBY DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING WARRANTIES OF TITLE, MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE AND NON-INFRINGEMENT.



Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 

 

 

--------------------------------------------------------------------------------

 



ARTICLE 6
Representations and Warranties of Debiopharm

Debiopharm represents and warrants to ImmunoGen that, as of the Effective Date
the following representations and warranties are true and correct:  

6.1 Organization; Power and Authority. Debiopharm is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, and has all necessary power and authority necessary to own, lease
and operate its assets and to carry on its business as conducted and proposed to
be conducted. Debiopharm has all necessary power and authority to execute,
deliver and perform this Agreement and the Ancillary Agreements to which it is a
party. Debiopharm is in material compliance with all provisions of its
organizational documents and by-laws, each as amended to date (the
“Organizational Documents”).

6.2 Authority; Binding Agreements. The execution, delivery and performance of
this Agreement and the Ancillary Agreements to which it is a party by Debiopharm
have been duly and validly authorized by all necessary corporate action on
behalf of Debiopharm. This Agreement has been duly executed and delivered by
Debiopharm and constitutes the valid and binding obligation of Debiopharm,
enforceable in accordance with its terms, subject to the extent enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting the enforcement of creditors’ rights generally and by
general equitable principles. Each Ancillary Agreement to which Debiopharm is a
party, when executed and delivered by Debiopharm, will constitute the valid and
binding obligation of Debiopharm, enforceable against Debiopharm in accordance
with its terms, subject to the extent enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles.

6.3 Conflicts; Consents. The execution, delivery and performance of this
Agreement and the Ancillary Agreements to which Debiopharm is a party will not
(a) contravene any material provision of the Organizational Documents of
Debiopharm; (b) violate or conflict with any law, Governmental Order or
Governmental Authorization, the violation of which would have a Material Adverse
Effect; (c) require any authorization, consent, approval, filing, waiver,
exemption or other action to be obtained, given or made, as applicable, by
Debiopharm, which could reasonably be expected to have a Material Adverse
Effect; or (d) violate any order, writ, injunction, decree, statute, rule or
regulation applicable to Debiopharm. 

6.4 Litigation. There is no Litigation to which Debiopharm is party which is
pending or has been threatened in writing against Debiopharm which in any manner
challenges or seeks to prevent, enjoin, alter or delay the transactions
contemplated by this Agreement or any of the Ancillary Agreements. There are no
material judgments or Governmental Orders outstanding against Debiopharm that
could reasonably be expected to affect the transactions contemplated by this
Agreement or the Ancillary Agreements.

6.5 Brokerage. No agent, broker investment banker, firm or other Person acting
on behalf, or under the authority, of Debiopharm is or will be entitled to any
broker’s or finder’s fee or any other commission or similar fee directly or
indirectly from Debiopharm in connection with any of the transactions
contemplated hereby.

6.6 Solvency.  Debiopharm is not now insolvent, and will not be rendered
insolvent by any of the transactions contemplated by, or the performance of any
of the obligations under, this Agreement or the Ancillary Agreements.  In
addition, immediately after giving effect to the consummation of the
transactions

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 

 

 

--------------------------------------------------------------------------------

 



contemplated hereby, (a) Debiopharm will be able to pay its debts as they become
due, (b) Debiopharm will not have unreasonably small capital with which to
conduct its present or proposed business, (c) Debiopharm will have assets
(calculated at fair market value) that exceed its liabilities, (d) taking into
account all pending and threatened litigation, final judgments against
Debiopharm in actions for money damages are not reasonably anticipated to be
rendered at a time when, or in amounts such that, Debiopharm will be unable to
satisfy any such judgments promptly in accordance with their terms (taking into
account the maximum probable amount of such judgments in any such actions and
the earliest reasonable time at which such judgments might be rendered) as well
as all other obligations of Debiopharm and (e) the cash available to Debiopharm,
after taking into account all other anticipated uses of the cash, will be
sufficient to pay all such debts and judgments promptly in accordance with their
terms.

ARTICLE 7
Agreements of ImmunoGen and Debiopharm

7.1 Transfer Plans; Safety Data Agreement; Testing. 

(a) Technology Transfer Plan.  Following the Effective Date, ImmunoGen shall
[***] to effect the technology transfer plan agreed between the Parties (the
“Technology Transfer Plan”) [***] in order to make available to Debiopharm the
information, technology, documents, materials, tangible know-how, and processes
reasonably necessary or useful for the manufacture of Licensed Product in the
form of each such product that exists on the Effective Date.

(b) Clinical Regulatory Transfer Plan.   Following the Effective Date, the
Parties shall [***] to effect the clinical regulatory transfer plan agreed
between the Parties (the “Clinical Regulatory Transfer Plan”) [***].

(c) Safety Data Exchange Agreement. Following the Effective Date, (i) ImmunoGen
agrees to promptly provide to Debiopharm any safety data or information that it
or any of its Affiliates receives relating to Licensed Product, and (ii) the
Parties shall [***] to enter into a safety data exchange agreement pursuant to
which the Parties will share and protect safety data developed or obtained by
them that relates to MAY Compounds.

(d) Stability Testing and Reference Standards.  Following the Effective Date, at
Debiopharm’s request the Parties shall [***] to enter into a services agreement
pursuant to which ImmunoGen would [***], for which ImmunoGen would be entitled
to be paid [***].

(e) Quality Agreement.  Following the Effective Date, the Parties shall [***] to
enter into a Quality Agreement with respect to the drug product manufactured by
ImmunoGen and transferred to Debiopharm, and which Debiopharm will use in
clinical trials.

(f) Access to Additional Data.  Following the Effective Date, ImmunoGen will
[***] efforts to provide to Debiopharm data, results and information in
ImmunoGen’s possession or Control (including, without limitation, information
contained in [***]) that has not theretofore been provided pursuant to
Section 4, the Technology Transfer Plan or the Clinical Regulatory Transfer Plan
(i) [***], or (ii) [***], Debiopharm may request such information, and ImmunoGen
will [***] to retrieve such information and provide it to Debiopharm [***]. Such
request will [***], as well as [***].



Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 

 

 

--------------------------------------------------------------------------------

 



7.2 ImmunoGen Support Services. 

(a) Without limiting ImmunoGen’s obligations under Section 7.1, from the
Effective Date until the earlier of (i) the completion of the Technology
Transfer Plan and the Clinical Regulatory Plan, or (ii) [***] (or such longer
period as the Parties may agree in writing), ImmunoGen shall make available to
Debiopharm, at Debiopharm’s request and at no further cost to Debiopharm,
members of ImmunoGen’s personnel (up to [***], pro-rated for periods that are
less than a full Calendar Year based on the number of days services are provided
hereunder in such Calendar Year) in order to perform activities as described in
the Technology Transfer Plan or the Clinical Regulatory Transfer Plan, provided
that half of the FTE services described in this subsection shall be dedicated to
antibody manufacturing.

(b) From and after the support period contemplated by Section ‎(a) above until
the earlier of (i) [***], or (ii) [***] years after the Effective Date,
ImmunoGen shall make available to Debiopharm, at Debiopharm’s request at the FTE
Rate, members of ImmunoGen’s personnel (up to [***], pro-rated for periods that
are less than a full Calendar Year based on the number of days services are
provided hereunder in such Calendar Year) in order to provide consulting
services with respect to manufacturing or development of Licensed Product,
provided that ImmunoGen may, but shall not be required to, provide more than
[***] per week pursuant to this subsection.

7.3 Due Diligence and Other Obligations regarding the Program.

(a) The parties acknowledge and agree that as from the Effective Date and so
long as Debiopharm has obligations outstanding under Section 4.1, Debiopharm
shall, upon ImmunoGen’s written request but no more than [***] year, provide, a
written report to ImmunoGen in reasonable detail regarding the status of the
development program in respect of IMGN529.

(b) Debiopharm, itself or through its Affiliates or one or more licensees or
Sublicensees of rights to IMGN529, must use Commercially Reasonable Efforts to
Initiate the Phase III Trial of a Licensed Product within [***] years after the
Effective Date.

(c) If Debiopharm shall transfer, assign, sell, license, convey or dispose of
Acquired Assets, or sublicense Licensed Intellectual Property, or rights in or
to any of the foregoing (whole or partial), to any Third Party, Debiopharm shall
in all cases remain primarily responsible for the payment and other obligations
in this Agreement including, without limitation, payment of the Contingent
Payments.

(d) ImmunoGen shall provide written notice to Debiopharm upon Substantial
Completion of its obligations under the Technology Transfer Plan and the
Clinical Regulatory Transfer Plan (as described therein).  Debiopharm shall have
[***] to provide written notice of any objections.  If there is no objection
within such period, the Technology Transfer Plan and the Clinical Regulatory
Transfer Plan shall be deemed complete for all purposes.  If there is any
objection, then Debiopharm shall work together with ImmunoGen to schedule an
in-person meeting, if reasonably feasible, at a mutually acceptable location or
will schedule one or more conference calls to address the disagreement over
Substantial Completion, and the Parties and shall endeavor in good faith to
resolve any dispute. If Debiopharm and ImmunoGen are unable to resolve the
concerns pursuant to the process set out in this Section 7.3(d), the parties
shall resolve such dispute in accordance with the provisions of Section 9.16.

(e) If ImmunoGen in good faith believes that Debiopharm is breaching its
obligations under this Section 7.3, then ImmunoGen may provide Debiopharm with
written notice thereof and provide

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 

 

 

--------------------------------------------------------------------------------

 



reasonable detail regarding such alleged breaches. If such notice is properly
given, Debiopharm shall designate representatives, including at least one
officer with operating responsibility for IMGN529 with appropriate expertise, to
meet with ImmunoGen within [***] from the date of such notice to address in good
faith ImmunoGen’s belief that Debiopharm is breaching one or more obligations
under this Section 7.3. Debiopharm shall work together with ImmunoGen to
schedule an in-person meeting, if reasonably feasible, at a mutually acceptable
location or will schedule one or more conference calls to address the asserted
breach of obligations, and the Parties and shall endeavor in good faith to
resolve any dispute. If Debiopharm and ImmunoGen are unable to resolve the
concerns pursuant to the process set out in this Section 7.3(e), the Parties
shall resolve such dispute in accordance with the provisions of Section 9.16.

7.4 Confidentiality and Non-use.

(a) Each Party agrees (i) to take such steps as are reasonable and necessary to
maintain the confidentiality of the Confidential Information of the other Party,
(ii) not to disclose the other Party’s Confidential Information to any Third
Party without the prior written consent of such other Party, and (iii) to use
such Confidential Information only as necessary to fulfill its obligations or in
the reasonable exercise of rights granted to it under this Agreement; provided,
however, that the foregoing obligations will not apply to information that (and
such information shall not constitute Confidential Information) (A) is in
possession of the receiving Party at the time of disclosure, as reasonably
demonstrated by written records and without obligation of confidentiality,
(B) later becomes part of the public domain through no fault of the receiving
Party, (C) is received by the receiving Party without obligation of
confidentiality from a Third Party with a right to such information, or (D) is
developed independently by the receiving Party  without use of, reference to, or
reliance upon the disclosing Party’s Confidential Information by individuals who
did not have access to such Confidential Information.  From and after the
Effective Date, the Acquired Intellectual Property shall be deemed the
 Confidential Information of Debiopharm, and this Agreement, the Ancillary
Agreements, and all schedules and exhibits thereto shall be deemed the
Confidential Information of both Parties.  The Licensed Intellectual Property
shall remain the Confidential Information of ImmunoGen, subject to the
exceptions set forth in (A) through (D) above.  A Party may disclose
Confidential Information of the other Party to (x) its Affiliates, and to its
and their directors, employees, consultants, contractors and agents in each case
who have a specific need to know such Confidential Information and who are bound
by a like obligation of confidentiality and restriction on use, and any bona
fide actual or prospective collaborators, (sub)licensees, underwriters,
investors, lenders or other financing sources who are obligated to keep such
information confidential and not to use such information, to the extent
reasonably necessary to enable such actual or prospective collaborators,
underwriters, investors, lenders or other financing sources to determine their
interest in, and to perform obligations and exercise rights in connection with,
any collaboration with, underwriting or making an investment in, or otherwise
providing financing to, the receiving Party (a “Permitted Recipient”), and
(y) the extent such disclosure is required to comply with applicable law or
regulation or the order of a court of competent jurisdiction, to defend or
prosecute litigation or to comply with the rules of the U.S. Securities and
Exchange Commission, any stock exchange or listing entity; provided, however,
that the receiving Party provides prior written notice of such disclosure to the
disclosing Party, takes reasonable and lawful actions to avoid or minimize the
degree of such disclosure, and cooperates with the disclosing Party at the
disclosing Party’s request in any efforts to obtain a protective order,
confidentiality treatment or the like.  The receiving Party shall be liable for
its Permitted Recipient’s compliance with this Agreement as if such Permitted
Recipient is the receiving Party.  Notwithstanding any other provision of this
Agreement, each Party may disclose and use Confidential Information of the other
Party as necessary to prosecute or defend litigation or otherwise enforce
obligations under this Agreement. 



Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 

 

 

--------------------------------------------------------------------------------

 



(b) Each Party acknowledges that Confidential Information of the other Party
constitutes a unique and valuable asset and represents a substantial investment
of time and expense. Each Party agrees that the agreements contained in this
Section 7.4 are reasonable and necessary to protect the legitimate interests of
the other Party and that any violation or breach of this Section 7.4 may result
in irreparable injury to the other Party for which no adequate remedy would
exist at law. Accordingly, in addition to any relief at law that may be
available to a Party for such violation or breach and regardless of any other
provision contained in this Agreement, each Party will be entitled to seek
injunctive and other equitable relief restraining such violation or breach
(without any requirement that such Party provide any bond or other security).

(c) As to the subject matter of this Agreement, this Section 7.4 supersedes any
confidential disclosure agreements between the Parties, including that certain
Mutual Confidential Disclosure Agreement, dated as of [***].  Any confidential
information of a Party under any such agreement relating to the subject matter
of this Agreement shall be treated as Confidential Information of such Party
hereunder, subject to the terms of this Section 7.4.

7.5 Covenant Not to Compete; Certain Rights to Retain and Use Information.

(a) As an inducement for Debiopharm to enter into this Agreement and for the
consideration to be paid to ImmunoGen under this Agreement, until the earliest
of (i) the [***] of a Licensed Product in any of the [***], (ii) [***] from the
Effective Date, and (iii) such time as Debiopharm has abandoned the development,
manufacture and commercialization of all Licensed Products, none of ImmunoGen or
any of its Affiliates will, directly or indirectly, including with or through
any Third Party, conduct any research, development or commercialization
activities for any Antibody product Targeting CD37 (whether or not
drug-conjugated).

(b) Notwithstanding the foregoing, in the event that ImmunoGen undergoes a
merger, consolidation, sale of all or substantially all of its assets, or
similar acquisition transaction with or by a Third Party (a “ImmunoGen
Acquirer”) pursuant to which the holders of its capital stock immediately prior
to such transaction own, in the aggregate, less than 50% of the total combined
voting power of the capital stock of the successor or surviving entity after
such transaction or a majority of the members of its Board of Directors
immediately prior to such transaction cease to be members of such successor or
surviving entity’s Board of Directors after such transaction, and such ImmunoGen
Acquirer [***], then such ImmunoGen Acquirer and its Affiliates shall be [***]
provided ImmunoGen Acquirer [***].  Once a Person has become an ImmunoGen
Acquirer, Debiopharm shall thereafter be released from all of its obligations to
inform ImmunoGen of the development of the Licensed Products and to strictly
limit such communication to the notifications related to the achievement of
Milestones and safety issues relating to Licensed Products.

(c) ImmunoGen shall have the right to retain, for archival purposes and in order
to comply with Legal Requirements, copies of all data and other information that
is included within (i) the Acquired Intellectual Property and (ii) the other
assets transferred to Debiopharm pursuant to Section 3.1(e), provided, in either
case, that ImmunoGen shall keep such data and other information in a secure file
(or in a computer locked with a password), not readily accessible and always
clearly marked as “confidential,” and otherwise confidential in accordance with
its obligations under Section 7.4.

7.6 Non-Solicitation.  For a period of [***] years after the Effective Date,
 neither Party shall, either directly or indirectly (including through an
Affiliate), (a) solicit or attempt to induce any Restricted

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 

 

 

--------------------------------------------------------------------------------

 



Employee of the other Party to terminate his or her employment with the other
Party or (b) hire or attempt to hire any Restricted Employee, provided that this
clause (b) shall not apply to any individual whose employment with the other
Party has been terminated for a period of six months or longer. Nothing in this
Section shall prevent or be meant to prohibit any Restricted Employee from one
Party directly contacting the other Party for employment or employment
opportunities or from responding to published employment advertisements, and,
under these limited circumstances, this restriction shall not prevent either
Party from interviewing hiring or attempting to hire such Restricted Employee.

7.7 Patent Rights: Prosecution; Infringement.

(a) Prosecution of Patent Rights. ImmunoGen, acting through patent counsel or
agents of its choice, will have exclusive responsibility, at its sole cost and
expense and in its sole discretion, for the preparation, filing, prosecution and
maintenance of all Licensed Patent Rights. Upon Debiopharm’s written request,
but not more frequently than once per calendar year, ImmunoGen will provide
Debiopharm with an update on the status of the prosecution and maintenance of
such Licensed Patent Rights. Any such update shall be ImmunoGen’s Confidential
Information and subject to Section 7.4.

(b) Infringement of Licensed Patent Rights by Third Parties.  Each Party will
promptly notify the other Party in writing of any alleged or threatened
infringement of the Licensed Patent Rights of which it becomes aware in each
case only to the extent relevant to the development, manufacture or
commercialization of the Licensed Products (“Infringement”). ImmunoGen has the
exclusive right, in its sole discretion, to initiate an appropriate suit
anywhere in the world against any Third Party who at any time is suspected of
infringing all or any portion of the Licensed Patent Rights or using without
proper authorization all or any portion of the Licensed Know-How, and will
control any such action for which it exercises such right. ImmunoGen will
consider in good faith any reasonable request from Debiopharm to initiate an
infringement or other appropriate suit against any Third Party with respect to
an Infringement, however, ImmunoGen will not be required to initiate any such
suit. If necessary, in any action brought pursuant to this Section 7.7(b),
Debiopharm agrees to be joined as a party plaintiff and to give reasonable
assistance and any needed authority to control, file and to prosecute such
action.

(c) Infringement of Third Party Rights. If any Licensed Product that is
manufactured, used or sold by or for Debiopharm becomes the subject of a Third
Party’s claim or assertion of infringement of Patent Rights controlled by such
Third Party, the Party first having notice of the claim or assertion will
promptly notify the other Party in writing, and the Parties will promptly meet
to consider in good faith the claim or assertion and the appropriate course of
action. Nothing in this Section 7.7(c) will be deemed to relieve either Party of
its indemnification obligations under ARTICLE 8.

(d) Covenant Not to Enforce.  In partial consideration for the rights and
obligations contained herein, ImmunoGen and its Affiliates agrees not to enforce
against Debiopharm, its Affiliates or, Sublicensees any Licensed Patent Rights
which Debiopharm or its Affiliates may infringe in practicing the license
granted in Section 2.1.

(e) Covenant Not to Contest or Challenge.  Neither ImmunoGen nor any of its
Affiliates will contest or challenge, either directly or indirectly through any
Third Party, in any patent office, court, or other forum, the validity and
enforceability of the Acquired Intellectual Property.

(f) Patent Marking. Debiopharm agrees to comply with the patent marking statutes
in each country in which a Licensed Product is sold by Debiopharm or its
Affiliates, licensees or Sublicensees.    



Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 

 

 

--------------------------------------------------------------------------------

 



7.8 Tax Filings and Assistance.  Subject to Section 7.4 and otherwise to the
extent not inconsistent with this Agreement, ImmunoGen and Debiopharm will
(a) each provide the other with such assistance as may reasonably be requested
by the other in connection with the preparation of any Return, audit or other
examination by any taxing authority or judicial or administrative proceedings
relating to liability for Taxes, (b) each retain and provide the other with any
records or other information that may be relevant to such Return, audit or
examination, proceeding or determination, and (iii) each provide the other with
any final determination of any such audit or examination, proceeding or
determination that affects any amount required to be shown on any Return of the
other for any period.

7.9 Transfer Taxes.  All excise, transfer, documentary, sales, use, stamp,
registration and other such similar Taxes, and all conveyance fees, recording
charges and other fees and charges (including any penalties and interest)
incurred in connection with the consummation of the transactions contemplated by
this Agreement or any Ancillary Agreement (collectively, “Transfer Taxes”) shall
be borne one-hundred percent (100%) by Debiopharm.  For the avoidance of doubt,
Transfer Taxes shall not include franchise Taxes or Taxes based on income or
gross receipts. Debiopharm shall file all necessary Returns and other
documentation with respect to all such Transfer Taxes.  If required by
applicable law, ImmunoGen shall join in the execution of any Returns and other
documentation pertaining to Transfer Taxes and shall use commercially reasonable
efforts to minimize the incidence and magnitude of any Transfer Taxes.

7.10 Straddle Periods    All property and ad valorem taxes and assessments on
the Acquired  Assets for any taxable period that begins on or before and ends
after the Effective Date (a “Straddle Period”) shall be prorated between the
Debiopharm and ImmunoGen, as of the close of business on the Effective Date
based on the best information then available, with (a) ImmunoGen being liable
for such Taxes attributable to any portion of a Straddle Period ending prior to
the Effective Date and such Taxes shall be allocable to the Pre-Closing Tax
Period and (b) Debiopharm being liable for such Taxes attributable to any
portion of a Straddle Period beginning on or after the Effective
Date.  Information available after the Effective Date that alters the amount of
property taxes due with respect to the Straddle Period will be taken into
account and any change in the amount of such taxes shall be prorated between
Debiopharm and ImmunoGen.  All prorations under this Section 7.10 shall be
allocated so that items relating to the portion of a Straddle Period ending on
or prior to the Effective Date shall be allocated to ImmunoGen based upon the
number of days in the Straddle Period on or prior to the Effective Date and
items related to the portion of a Straddle Period beginning after the Effective
Date shall be allocated to Debiopharm based upon the number of days in the
Straddle Period after the Effective Date.  The amount of all such prorations
shall, if able to be calculated on or prior to the Effective Date, be paid on
the Effective Date or, if not able to be calculated on or prior to the Effective
Date, be calculated and paid as soon as practicable thereafter.

ARTICLE 8
Indemnification; limitations

8.1 Survival; Expiration. Notwithstanding any investigation made by or on behalf
of any party hereto prior to, on or after the Effective Date, the
representations and warranties contained in this Agreement (including the
Schedules hereto) and in any Ancillary Agreement shall survive for a period of
one (1) year  following the Effective Date, except that the representations and
warranties contained in Sections ‎5.1,  ‎5.2,  ‎5.3,  ‎5.4,  ‎5.5,  ‎5.6,  ‎5.7,
 ‎5.14,  ‎5.15,  ‎6.1,  ‎6.2,  ‎6.3,  ‎6.4,  ‎6.5 and ‎6.6 shall survive for the
applicable statute of limitations period. The covenants, agreements and
obligations of the parties shall survive until fully performed and discharged,
unless otherwise expressly provided herein.  Each Party shall give prompt
written notice to the other Party of (a) any event, circumstance or condition
that constitutes a

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 

 

 

--------------------------------------------------------------------------------

 



breach of, or makes inaccurate, any representation and warranty of such Party
hereunder, or (b) the non-fulfillment of any covenant, agreement or obligation
of such Party hereunder.

8.2 Indemnification by ImmunoGen. ImmunoGen shall indemnify Debiopharm, its
Affiliates, its and their respective directors, officers, employees, consultants
and agents, and its and their respective successors, heirs and assigns, in
respect of, and hold each of them harmless and defend them against, all
liabilities, judgments, claims, settlements, losses, damages, fees, Taxes,
penalties, obligations and expenses (including reasonable attorneys’ fees and
expenses and costs and expenses of investigation) (collectively, “Damages”)
incurred or suffered by them resulting from, relating to or constituting: 

(a) any breach of any representation or warranty of ImmunoGen contained in this
Agreement or any Ancillary Agreement; or

(b) any failure to perform any covenant or agreement of ImmunoGen contained in
this Agreement or any Ancillary Agreement; or

(c) any Excluded Liabilities; or

(d) with respect to Third Party Actions only, to the extent relating to use of
the Acquired Assets or the development or commercialization (including the
manufacture, promotion, import, use or sale by any Person) of any Licensed
Product by or on behalf of ImmunoGen or its Affiliates, or their respective
licensees, contractors, distributors or agents, or their respective heirs,
successors or assigns, prior to the Effective Date.

8.3 Indemnification by Debiopharm. Debiopharm shall indemnify ImmunoGen, its
Affiliates, its and their respective directors, officers, employees, consultants
and agents, and its and their respective successors, heirs and assigns, in
respect of, and hold each of them harmless and defend them against, all Damages
incurred or suffered by them thereof resulting from, relating to or
constituting:

(a) any breach of any representation or warranty of Debiopharm contained in this
Agreement or any Ancillary Agreement;

(b) any failure to perform any covenant or agreement of Debiopharm contained in
this Agreement or any Ancillary Agreement; or

(c) any Assumed Liabilities; or

(d) with respect to Third Party Actions only, to the extent relating to use of
the Acquired Assets or the development or commercialization (including the
manufacture, promotion, import, use or sale by any Person) of any Licensed
Product by or on behalf of Debiopharm or its Affiliates, or their respective
licensees, contractors, distributors or agents, or their respective heirs,
successors or assigns, on or after the Effective Date, except to the extent such
Third Party Action results from, relates to or constitutes any of the items set
forth above in Section 8.2(a) through (d), but including for the avoidance of
doubt any such Third Party Actions (including involving a Governmental Entity)
relating to any clinical studies referred to in Section 3.1(c) that are
performed on or after the Effective Date, including while ImmunoGen remains the
nominal sponsor thereunder (other than to the extent such Third Party Action
arises from, or accrues or relates to the period prior to the Effective Date). 



Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 

 

 

--------------------------------------------------------------------------------

 



8.4 Indemnification Claims and Dispute Resolution.  

(a) Third Party Actions. A Person seeking indemnification under Article 8 (the
“Indemnified Party”) shall give written notification to the Party from which
recovery is sought (the “Indemnifying Party”) of the commencement of any Third
Party Action. Such notification shall be given within twenty (20) days after
receipt by the Indemnified Party of notice of such Third Party Action, and shall
describe in reasonable detail (to the extent known by the Indemnified Party) the
facts constituting the basis for such Third Party Action and the amount of the
claimed damages; provided, however, that no delay or failure on the part of the
Indemnified Party in so notifying the Indemnifying Party shall relieve the
Indemnifying Party of any liability or obligation hereunder except to the extent
of any damage or liability caused by or arising out of such failure. Within
twenty (20) days after delivery of such notification, the Indemnifying Party
may, upon written notice thereof to the Indemnified Party, assume control of the
defense of such Third Party Action with counsel reasonably satisfactory to the
Indemnified Party; provided that (i) the Indemnifying Party may only assume
control of such defense if (A) it acknowledges in writing to the Indemnified
Party that any damages, fines, costs or other liabilities that may be assessed
against the Indemnified Party in connection with such Third Party Action
constitute Damages for which the Indemnified Party shall be indemnified pursuant
to this ARTICLE 8 and (B) the ad damnum is less than or equal to the amount of
Damages for which the Indemnifying Party is liable under this ARTICLE 8 and
(ii) the Indemnifying Party may not assume control of the defense of Third Party
Action involving criminal liability or in which equitable relief is sought
against the  Indemnified Party. If the Indemnifying Party does not, or is not
permitted under the terms hereof to, so assume control of the defense of a Third
Party Action, the Indemnified Party shall control such defense. The
non-controlling Party may participate in such defense at its own expense. The
controlling Party shall keep the non-controlling Party advised of the status of
such Third Party Action and the defense thereof and shall consider in good faith
recommendations made by the non-controlling Party with respect thereto. The
non-controlling Party shall furnish the controlling Party with such information
as it may have with respect to such Third Party Action (including copies of any
summons, complaint or other pleading which may have been served on such party
and any written claim, demand, invoice, billing or other document evidencing or
asserting the same) and shall otherwise cooperate with and assist the
controlling Party in the defense of such Third Party Action. The reasonable fees
and expenses of counsel to the Indemnified Party with respect to a Third Party
Action shall be considered Damages for purposes of this Agreement if the
Indemnified Party controls the defense of such Third Party Action pursuant to
the terms hereof. The Indemnifying Party shall not agree to any settlement of,
or the entry of any judgment arising from, any Third Party Action without the
prior written consent of the Indemnified Party, which shall not be unreasonably
withheld, conditioned or delayed; provided that the consent of the Indemnified
Party shall not be required if the Indemnifying Party agrees in writing to pay
any amounts payable pursuant to such settlement or judgment and such settlement
or judgment includes a complete release of the Indemnified Party from further
liability and has no other adverse effect on the Indemnified Party. The
Indemnified Party shall not agree to any settlement of, or the entry of any
judgment arising from, any such Third Party Action without the prior written
consent of the Indemnifying Party, which shall not be unreasonably withheld,
conditioned or delayed.

(b) Other Claims.

(a) In order to seek indemnification under this ARTICLE 8 other than in
connection with a Third Party Action, an Indemnified Party shall deliver a Claim
Notice to the Indemnifying Party. Within twenty (20) days after delivery of a
Claim Notice, the Indemnifying Party shall deliver to the Indemnified Party a
response, in which the Indemnifying Party shall: (A) agree that the Indemnified
Party is entitled to receive all of the claimed amount (in which case the
response shall be accompanied by a

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 

 

 

--------------------------------------------------------------------------------

 



payment by the Indemnifying Party to the Indemnified Party of the claimed
amount, by check or by wire transfer), (B) agree that the Indemnified Party is
entitled to receive part, but not all, of the claimed amount, or (C) dispute
that the Indemnified Party is entitled to receive any of the claimed amount.

(b) During the thirty (30)-day period following the delivery of the response
that reflects a Dispute, the Indemnifying Party and the Indemnified Party shall
use good faith efforts to resolve the Dispute. If the Dispute is not resolved
within such thirty (30)-day period, the Indemnifying Party and the Indemnified
Party shall resolve the Dispute in accordance with Section 9.16.

8.5 Limitations.    

(a) Anything contained in this Agreement to the contrary notwithstanding, except
as otherwise set forth in Section 8.5(b), (i) the aggregate liability of a
 Party for Damages (excluding Damages resulting from Third Party Actions
indemnifiable under this Agreement) under Section ‎8.2(a) or Section ‎8.2(b)
shall not exceed [***] of the Aggregate Consideration actually paid to
ImmunoGen, and (ii) except for payments due under ARTICLE IV, a Party shall not
be liable under this ARTICLE 8 unless and until the aggregate Damages (excluding
Damages incurred resulting from Third Party Actions indemnifiable under this
Agreement) for which it would otherwise be liable under this ARTICLE 8 exceeds
[***] (at which point such Party shall become liable for the [***] under this
ARTICLE 8). 

(b) Anything contained in this Agreement to the contrary notwithstanding, except
for Damages resulting from Third Party Actions indemnifiable under this
Agreement, the aggregate liability of a Party for Damages under this ARTICLE 8
for breach of any representation or warranty by such Party contained in
Sections [***] shall not exceed [***] of the Aggregate Consideration actually
paid to ImmunoGen.

(c) Notwithstanding anything herein to the contrary, ImmunoGen shall have no
liability for Damages arising from a breach of [***], if such breach is the
result of the fact that an ImmunoGen agent or a Person involved in the
manufacture or development of IMGN529 other than an officer or employee,  [***],
and ImmunoGen did not [***].

(d) EXCEPT FOR EITHER PARTY’S BREACH OF SECTION 7.4 OR IMMUNOGEN’S BREACH OF
SECTION ‎7.5, NEITHER PARTY WILL BE LIABLE WITH RESPECT TO ANY SUBJECT MATTER OF
THIS AGREEMENT UNDER ANY CONTRACT, NEGLIGENCE, STRICT LIABILITY OR OTHER LEGAL
OR EQUITABLE THEORY FOR (i) ANY SPECIAL, INCIDENTAL, INDIRECT, OR CONSEQUENTIAL
DAMAGES (INCLUDING ANY DAMAGES RESULTING FROM LOSS OF PROFITS, LOSS OF BUSINESS
OR LOSS OF GOODWILL), OR (ii) COSTS OF PROCUREMENT OF SUBSTITUTE GOODS,
TECHNOLOGY OR SERVICES, EVEN IF EITHER PARTY IS INFORMED IN ADVANCE OF THE
POSSIBILITY OF SUCH DAMAGES AND EVEN IF THE REMEDIES PROVIDED FOR IN THIS
AGREEMENT FAIL OF THEIR ESSENTIAL PURPOSE.  NEITHER PARTY WILL BE LIABLE WITH
RESPECT TO ANY SUBJECT MATTER OF THIS AGREEMENT UNDER ANY CONTRACT, NEGLIGENCE,
STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY FOR ANY PUNITIVE OR
EXEMPLARY DAMAGES.    For purposes of clarity, an Indemnified Party’s monetary
liability under a Third Party Action for such Third Party’s special, incidental,
indirect or consequential damages, or for any exemplary or punitive damages
payable to such Third Party in connection with such Third Party Claim, shall be
deemed to be the direct damages of such Indemnified Party for purposes of this
ARTICLE 8.  No breach by ImmunoGen hereunder shall permit Debiopharm the right
to rescind this Agreement or any of the transactions contemplated hereby. 



Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 

 

 

--------------------------------------------------------------------------------

 



(e) No limitation or condition of liability provided in this Section 8.5 shall
apply to any Damages resulting from fraud.

(f) Each Party shall (and shall cause its Affiliates to) [***] to take such
actions, and pursue such legal rights and remedies available, in order to
mitigate Damages (or potential Damages) for which indemnification is provided to
it under this Agreement. 

8.6 Right to Set-Off.  Without limiting any other rights or remedies available
to Debiopharm, Debiopharm may set-off the amount of any Damages for which
indemnification has been finally determined or agreed pursuant to Section 8.4
against any Contingent Payments or other amounts payable by Debiopharm under
this Agreement or any of the Ancillary Agreements.  If any Contingent Payment
becomes due and is not yet paid and Debiopharm submits a Claim Notice or there
exists a Third Party Action pursuant to which Debiopharm is entitled to
indemnification under Section 8.2, Debiopharm may pay such Contingent Payment,
up to the amount of the Damages claimed in the Claim Notice or Third Party
Action, into an escrow account pursuant to an escrow agreement reasonably
acceptable to the Parties pending resolution of such Claim or Third Party
Action.

8.7 [***] Remedy.  Except as provided in [***], the rights of the Indemnified
Parties under this ‎ARTICLE 8 shall be [***] of the Parties with respect to
claims resulting from or relating to this Agreement or the Ancillary Agreements.

ARTICLE 9
General

9.1 Entire Agreement; Amendment.  This Agreement, the Ancillary Agreements, and
the Exhibits attached hereto and thereto set forth the complete, final and
exclusive agreement and all the covenants, promises, agreements, warranties,
representations, conditions and understandings between the Parties with respect
to the subject matter of this Agreement and supersedes and terminates all prior
agreements and understandings between the Parties with respect to such subject
matter. No subsequent alteration, amendment, change or addition to this
Agreement will be binding upon the Parties unless reduced to writing and signed
by an authorized officer of each Party. 

9.2 Governing Law. This Agreement will be construed in accordance with, and
governed in all respects by, the laws of the State of New York (without giving
effect to principles of conflicts of laws that would require the application of
any other law).  The provisions of the United Nations Convention on Contracts
for the International Sale of Goods (Vienna 1980) and the Convention on the
Limitation Period in the International Sale of Goods (New York 1974), as amended
by that certain Protocol, done at Vienna on 11 April 1980, shall not apply to
this Agreement or the Ancillary Agreements, or any subject matter hereof or
thereof.

9.3 Notices. Any notice required or permitted to be given under this Agreement
will be in writing, will specifically refer to this Agreement and will be deemed
to have been sufficiently given for all purposes (a) as documented in a delivery
receipt if sent by international express delivery service or (b) upon delivery
if delivered personally. Unless otherwise specified in writing, the notice
addresses of the Parties will be as described below.



Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 

 

 

--------------------------------------------------------------------------------

 



For ImmunoGen:ImmunoGen, Inc.

830 Winter Street

Waltham, MA 02451-1477

Attn: Vice President, Business Development

with a copy to:ImmunoGen, Inc.

830 Winter Street

Waltham, MA 02451-1477

Attn: Legal Department

For Debiopharm:Debiopharm International, S.A.

Forum “après-demain,”

Chemin Messidor 5-7,

Case Postale 5911,

CH-1002 Lausanne,

Switzerland

Attention: Chief Executive Officer

 

with a copy to:Debiopharm International, S.A.

Forum “après-demain,”

Chemin Messidor 5-7,

Case Postale 5911,

CH-1002 Lausanne,

Switzerland

Attention: Director, IP& Legal Affairs

 

9.4 No Strict Construction. This Agreement has been prepared jointly and will
not be strictly construed against either Party.

9.5 Assignment. Neither Party may assign or transfer this Agreement or any
rights or obligations under this Agreement without the prior written consent of
the other Party,  except that a  Party may make such an assignment or transfer
without the other Party’s consent (a) to the assigning Party’s Affiliates or
(b) to the successor to all or substantially all of the business or assets of
such Party (or with respect to Debiopharm only, all or substantially all of the
business or assets to which this Agreement relates), whether by merger, sale of
stock, sale of assets or other transaction. Any permitted successor or assignee
of rights or obligations under this Agreement will, in a writing to the other
 Party, expressly assume performance of such rights or obligations, but the
assigning Party will remain primarily liable and responsible for the performance
of all of its obligations under this Agreement and for causing its assignees to
act in a manner consistent with this Agreement. Any permitted assignment will be
binding on the successors of the assigning Party. Any assignment or attempted
assignment by either Party in violation of the terms of this Section 9.5 will be
null and void. This Agreement shall be binding upon and inure to the benefit of
the Parties named herein and their respective successors and permitted assigns.

9.6 Independent Contractors. It is understood and agreed that the relationship
between the Parties is that of independent contractors and that nothing in this
Agreement will be construed as authorization for either Party to act as the
agent for the other Party.  



Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 

 

 

--------------------------------------------------------------------------------

 



9.7 Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

9.8 Severability. Each provision in this Agreement is independent and severable
from the others, and no provision will be rendered unenforceable because any
other provision may be invalid or unenforceable in whole or in part. If the
scope of any restrictive provision in this Agreement is too broad to permit
enforcement to its full extent, then such restriction will be reformed to the
maximum extent permitted by law.

9.9 Headings. The headings for each Article and Section in this Agreement have
been inserted for convenience of reference only and are not intended to limit or
expand on the meaning of the language contained in the particular Article or
Section.

9.10 No Waiver. Any delay in enforcing a Party’s rights under this Agreement, or
any waiver as to a particular default or other matter, will not constitute a
waiver of such Party’s rights to the future enforcement of its rights under this
Agreement, except with respect to an express written and signed waiver relating
to a particular matter for a particular period of time.

9.11 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one (1) and the same instrument. For purposes of
executing this Agreement, a facsimile copy of this Agreement, or .pdf copy,
including the signature pages, will be deemed an original.

9.12 Public Announcements.  Either Party may make any public disclosure relating
to the subject matter of this Agreement that it believes in good faith is
required by applicable law, regulation or stock market rule; provided that such
Party shall use commercially reasonable efforts to provide the other Party with
notice of the contents of each such public disclosure at least ten (10) days
prior to issuing such public disclosure, and shall consider in good faith any
comments provided by the other Party prior to making such public
disclosure.  Except as contemplated by the prior sentence, each Party must get
the prior approval of the other Party, which approval shall not be unreasonably
withheld, conditioned or delayed, prior to making any public announcement, or
issuance of a press release, relating to the transactions contemplated by this
Agreement.

9.13 No Third Party Beneficiaries. Except as set forth in ARTICLE 8 hereof, this
Agreement shall not confer any rights or remedies upon any person other than the
Parties and their respective successors and permitted assigns.

9.14 Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by each of the
Parties. No waiver by either Party of any right or remedy hereunder shall be
valid unless the same shall be in writing and signed by the Party giving such
waiver. No waiver by either Party with respect to any default,
misrepresentation, or breach of warranty or covenant hereunder shall be deemed
to extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.



Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 

 

 

--------------------------------------------------------------------------------

 



9.15 Expenses. Except as set forth in ‎ARTICLE 8, each Party shall bear its own
costs and expenses (including legal fees and expenses) incurred in connection
with this Agreement and the transactions contemplated hereby.

9.16 Dispute Resolution.  Each Party shall provide the other Party with written
notice of any claim of breach under this Agreement or any Ancillary Agreement
and such other Party shall have a reasonable period of time (of not less than 30
days) to cure such breach if curable.  The Parties recognize that a bona fide
dispute as to certain matters may from time to time arise relating to either
Party’s rights or obligations hereunder or under the Ancillary Agreement, or
otherwise relating to the validity, enforceability or performance of this
Agreement or the Ancillary Agreements, including claims for indemnification
under this Agreement.  In the event of the occurrence of any such dispute, the
Parties shall, by written notice to the other Party, have such dispute referred
to their respective senior officers designated below, for attempted resolution
by good faith negotiations commencing promptly after such notice is
received.  Said designated senior officials of the Parties are as follows:

For Debiopharm:Chief Executive Officer; and

For ImmunoGen:Chief Executive Officer.

If the designated senior officials are not able to resolve such dispute within
60 days following delivery of the notice referring the dispute to the Parties’
respective senior officers designated above, then such dispute shall be finally
resolved by arbitration in accordance with the International Institute for
Conflict Prevention and Resolution (“CPR”) Rules for Administered Arbitration by
three independent arbitrators, of whom each Party shall designate one, with the
third arbitrator to be designated by the two Party-designated arbitrators.  The
arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C. §§1 et
seq., and judgment upon the award rendered by the arbitrators may be entered by
any court having competent jurisdiction thereof.  The place of arbitration shall
be the Borough of Manhattan, City of New York, New York, and all proceedings
shall be conducted in English.

9.17 Equitable Relief; Submission to Jurisdiction.  Anything contained in this
Agreement to the contrary notwithstanding, if a Party reasonably requires relief
on a more expedited basis that would be possible pursuant to the procedures set
forth in Section 9.16, such Party may seek a temporary injunction or other
equitable relief in a court of competent jurisdiction, without posting a bond,
pending the resolution of the Dispute in accordance with Section 9.16.  Solely
with respect to a Party seeking a temporary injunction or other equitable
relief, each Party (a) submits to the jurisdiction of any state or federal court
sitting in the Southern  District of the State of New York in any such action or
proceeding arising out of or relating to this Agreement or the Ancillary
Agreements, (b)  waives any claim of inconvenient forum or other challenge to
venue in such court, (c) agrees not to bring any such action or proceeding
arising out of or relating to this Agreement or the Ancillary Agreements in any
other court, and (d) waives any right it may have to a trial by jury with
respect to any such action or proceeding arising out of or relating to this
Agreement or the Ancillary Agreements.  The Parties agree that with respect to
any arbitration of a Dispute, the arbitrators shall resolve all threshold issues
relating to the validity and applicability of the arbitration provisions of this
Agreement,  contract validity, applicability of statutes of limitations and
issue preclusion, and such threshold issues shall not be heard or determined by
such court. Each party agrees to accept service of any summons, complaint or
other initial pleading made in the manner provided for the giving of notices in
this Agreement, provided that nothing in this Section 9.17 shall affect the
right of either Party to serve such summons, complaint or other initial pleading
in any other manner permitted by law.



Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 

 

 

--------------------------------------------------------------------------------

 



9.18 Interpretation.  Words such as “herein,” “hereinafter,” “hereof” and
“hereunder” refer to this Agreement as a whole and not merely to a Section or
paragraph in which such words appear, unless the context otherwise
requires.  The singular shall include the plural, and each masculine, feminine
and neuter reference shall include and refer also to the others, unless the
context otherwise requires.  The word “or” is used in the inclusive sense
typically associated with the phrase “and/or”, unless the context otherwise
requires.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation” and shall not be construed to limit
any general statement which it follows to the specific or similar items or
matters immediately following it irrespective of the use of the phrase “without
limitation” or similar phrases in any provision of this Agreement.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  All references herein to Articles, Sections, Schedules or Exhibits
shall be construed to refer to Articles, Sections, Schedules and Exhibits of
this Agreement, and references to this Agreement include all Schedules and
Exhibits hereto. 

[Signature page follows]

 

 



Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Debiopharm and ImmunoGen have executed this Exclusive
License and Asset Purchase Agreement as of the date first above written

/s/ Thierry Mauvernay

Thierry Mauvernay

Delegate of the Board

 

/s/ Peter Williams

Peter Williams 

Vice President, Business Development

 

DEBIOPHARM INTERNATIONAL, S.A.

By:/s/ Thierry Mauvernay

Name: Thierry Mauvernay

Title: Delegate of the Board

IMMUNOGEN, INC.

By:/s/ Peter Williams

Name: Peter Williams 

Title: Vice President, Business Development

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 

 

 

--------------------------------------------------------------------------------